                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM MILLHOUSE,                            :
         Plaintiff                           :
                                             :               No. 1:19-cv-665
             v.                              :
                                             :               (Judge Kane)
UNITED STATES                                :
OF AMERICA, et al.,                          :
          Defendants                         :

                                         ORDER

      AND NOW, on this 5th day of November 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Plaintiff’s motion to file a supplemental complaint (Doc. No. 24) is DENIED
             WITHOUT PREJUDICE to Plaintiff’s right to assert his claims concerning
             bottom bunk status in a new civil action should he choose to do so;

      2.     The stay previously ordered in the above-captioned action (Doc. No. 23) is
             LIFTED;

      3.     Plaintiff is directed to file a certificate of merit within sixty (60) days of the date
             of this Order; and

      4.     Defendants are directed to answer or otherwise respond to Plaintiff’s complaint
             within ninety (90) days of the date of this Order or fourteen (14) days of the date
             that Plaintiff files a certificate of merit, whichever is earlier.


                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
